
	
		111th CONGRESS
		2d Session
		S. 3167
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 13 of the United States Code
		  to provide for a 5-year term of office for the Director of the Census and to
		  provide for the authority and duties of the Director and Deputy Director of the
		  Census, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Census Oversight Efficiency and
			 Management Reform Act of 2010.
		2.Authority and duties of Director and Deputy
			 Director of the Census
			(a)In generalSection 21 of the title 13, United States
			 Code, is amended to read as follows:
				
					21.Director of the Census; Deputy Director of
				the Census; authority and duties
						(a)DefinitionsAs used in this section—
							(1)Director means the Director of
				the Census;
							(2)Deputy Director means the
				Deputy Director of the Census; and
							(3)function includes any duty,
				obligation, power, authority, responsibility, right, privilege, activity, or
				program.
							(b)Director of the Census
							(1)Appointment
								(A)In generalThe Bureau shall be headed by a Director of
				the Census, appointed by the President, by and with the advice and consent of
				the Senate.
								(B)QualificationsSuch appointment shall be made from
				individuals who have a demonstrated ability in managing large organizations and
				experience in the collection, analysis, and use of statistical data.
								(2)General authority and duties
								(A)In generalThe Director shall report directly to the
				Secretary without being required to report through any other official of the
				Department of Commerce.
								(B)DutiesThe Director shall perform such duties as
				may be imposed upon the Director by law, regulation, or orders of the
				Secretary.
								(C)Independence of directorNo officer or agency of the United States
				shall have any authority to require the Director to submit legislative
				recommendations, or testimony, or comments for review prior to the submission
				of such recommendations, testimony, or comments to Congress if such
				recommendations, testimony, or comments to Congress include a statement
				indicating that the views expressed therein are those of the Bureau and do not
				necessarily represent the views of the President.
								(3)Term of office
								(A)In generalThe term of office of the Director shall be
				5 years, and shall begin on January 1, 2012, and every fifth year thereafter.
				An individual may not serve more than 2 full terms as Director.
								(B)VacanciesAny individual appointed to fill a vacancy
				in such position, occurring before the expiration of the term for which such
				individual's predecessor was appointed, shall be appointed for the remainder of
				that term. The Director may serve after the end of the Director's term until
				reappointed or until a successor has been appointed, but in no event longer
				than 1 year after the end of such term.
								(C)RemovalAn individual serving as Director may be
				removed from office by the President. The President shall communicate in
				writing the reasons for any such removal to both Houses of Congress not later
				than 60 days before the removal.
								(4)FunctionsThe Director shall be responsible for the
				exercise of all powers and the discharge of all duties of the Bureau, and shall
				have authority and control over all personnel and activities thereof.
							(5)OrganizationThe Director may establish, alter,
				consolidate, or discontinue such organizational units or components within the
				Bureau as the Director considers necessary or appropriate, except that this
				paragraph shall not apply with respect to any unit or component provided for by
				law.
							(6)Advisory
				committees
								(A)Advisory
				committees generally
									(i)Authority to
				establishThe Director may establish such advisory committees as
				the Director considers appropriate to provide advice with respect to any
				function of the Director.
									(ii)Compensation
				and expensesMembers of any advisory committee established under
				clause (i) shall serve without compensation, but shall be entitled to
				transportation expenses and per diem in lieu of subsistence in accordance with
				section 5703 of title 5.
									(B)Technology
				advisory committee
									(i)In
				generalNot later than 180 days after the date of the enactment
				of the Census Oversight Efficiency and Management Reform Act of 2010, the
				Director shall establish a technology advisory committee under subparagraph
				(A).
									(ii)MembershipMembers
				of the technology advisory committee shall be selected from the public,
				private, and academic sectors from among those who have experience in
				technologies and services relevant to the planning and execution of the
				census.
									(iii)DutiesThe
				technology advisory committee shall make recommendations to the Director and
				publish reports on the use of commercially available technologies and services
				to improve efficiencies and manage costs in the implementation of the census
				and census-related activities, including pilot projects.
									(7)RegulationsThe
				Director may, in consultation with the Secretary, prescribe such rules and
				regulations as the Director considers necessary or appropriate to carry out the
				functions of the Director.
							(8)Delegations,
				etcThe Director may assign duties, and delegate, or authorize
				successive redelegations of, authority to act and to render decisions, to such
				officers and employees of the Bureau as the Director may find necessary. Within
				the limitations of such assignments, delegations, or redelegations, all
				official acts and decisions of such officers and employees shall have the same
				force and effect as though performed or rendered by the Director. An
				assignment, delegation, or redelegation under this paragraph may not take
				effect before the date on which notice of such assignment, delegation, or
				redelegation (as the case may be) is published in the Federal Register.
							(9)Other authorities
								(A)PersonnelSubject to sections 23 and 24, but
				notwithstanding any other provision of law, the Director, in carrying out the
				functions of the Director or the Bureau, may use the services of officers and
				other personnel in other Federal agencies, including personnel of the Armed
				Forces, with the consent of the head of the agency concerned.
								(B)Voluntary servicesNotwithstanding section 1342 of title 31,
				or any other provision of law, the Director may accept and use voluntary and
				uncompensated services.
								(c)Deputy Director
							(1)In generalThere shall be in the Bureau a Deputy
				Director of the Census, who shall be appointed by and serve at the pleasure of
				the Director. The position of Deputy Director shall be a career reserved
				position within the meaning of section 3132(a)(8) of title 5.
							(2)FunctionsThe Deputy Director shall perform such
				functions as the Director shall designate.
							(3)Temporary authority to perform functions of
				DirectorThe provisions of
				sections 3345 through 3349d of title 5 shall apply with respect to the office
				of Director. The first assistant to the office of Director is the Deputy
				Director for purposes of applying such
				provisions.
							.
			(b)Transition rules
				(1)Appointment of initial
			 DirectorThe initial Director
			 of the Bureau of the Census shall be appointed in accordance with the
			 provisions of section 21(b) of title 13, United States Code, as amended by
			 subsection (a).
				(2)Interim role of current Director of the
			 Census after date of enactmentIf, as of January 1, 2012, the initial
			 Director of the Bureau of the Census has not taken office, the officer serving
			 on December 31, 2011, as Director of the Census (or Acting Director of the
			 Census, if applicable) in the Department of Commerce—
					(A)shall serve as the Director of the Bureau
			 of the Census;
					(B)shall assume the powers and duties of such
			 Director, until the initial Director has taken office; and
					(C)shall report directly to the Secretary of
			 Commerce.
					(c)Clerical amendmentThe item relating to section 21 in the
			 table of sections for chapter 1 of title 13, United States Code, is amended to
			 read as follows:
				
					
						21. Director of the Census;
				Deputy Director of the Census; authority and
				duties.
					
					.
			(d)Technical and conforming
			 amendmentsNot later than
			 January 1, 2011, the Secretary of Commerce, in consultation with the Director
			 of the Census, shall submit to each House of the Congress draft legislation
			 containing any technical and conforming amendments to title 13, United States
			 Code, and any other provisions which may be necessary to carry out the purposes
			 of this Act.
			3.Internet response optionNot later than 180 days after the date of
			 the enactment of this Act, the Director of the Census, shall provide a plan to
			 Congress on how the Bureau of the Census will test, develop, and implement an
			 Internet response option for the 2020 Census and the American Community Survey.
			 The plan shall include a description of how and when feasibility will be
			 tested, the stakeholders to be consulted, when and what data will be collected,
			 and how data will be protected.
		4.Annual reports
			(a)In generalSubchapter I of chapter 1 of title 13,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					17.Annual reports
						(a)Not later than the date of the submission
				of the President's budget request for a fiscal year under section 1105 of title
				31, the Director of the Census shall submit to the appropriate congressional
				committees a comprehensive status report on the next decennial census,
				beginning with the 2020 decennial census. Each report shall include the
				following information:
							(1)A description of the Bureau’s performance
				goals for each significant decennial operation, including the performance
				measures for each operation.
							(2)An assessment of the risks associated with
				each significant decennial operation, including the interrelationships between
				the operations and a description of relevant mitigation plans.
							(3)Detailed milestone estimates for each
				significant decennial operation, including estimated testing dates, and
				justification for any changes to milestone estimates.
							(4)Updated cost estimates for the life cycle
				of the decennial census, including sensitivity analysis and an explanation of
				significant changes in the assumptions on which such cost estimates are
				based.
							(5)A detailed description of all contracts
				over $50,000,000 entered into for each significant decennial operation,
				including—
								(A)any changes made to the contracts from the
				previous fiscal year;
								(B)justification for the changes; and
								(C)actions planned or taken to control growth
				in such contract costs.
								(b)For purposes of this section, the term
				significant decennial operation includes any program or
				information technology related to—
							(1)the development of an accurate address
				list;
							(2)data collection, processing, and
				dissemination;
							(3)recruiting and hiring of temporary
				employees;
							(4)marketing, communications, and
				partnerships; and
							(5)coverage
				measurement.
							.
			(b)Clerical amendmentThe table of sections for chapter 1 of
			 title 13, United States Code, is amended by inserting after the item relating
			 to section 16 the following new item:
				
					
						17. Annual
				reports.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to budget requests for fiscal years beginning after
			 September 30, 2010.
			
	
		
			Passed the Senate
			 December 8, 2010.
			
			Secretary
		
	
	
	
